UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A AMENDMENT NO. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to. Commission File No.333-157281 CHINA DU KANG CO., LTD. (Exact name of Registrant as Specified in its Charter) NEVADA 90-0531621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Town of Dukang, Baishui County, A-28, Van Metropolis, #35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 8629-88830106-822 (Address of principal executive offices) (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the Issuers classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 100,113,791 outstanding as of March 31, 2011 CHINA DU KANG CO., LTD. TABLE OF CONTENTS PART I ITEM 1 - FINANCIAL STATEMENTS (RESTATED) 3 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 34 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 ITEM 4 - CONTROLS AND PROCEDURES 38 PART II ITEM 1 - LEGAL PROCEEDINGS 40 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 40 ITEM 4 - [Removed and Reserved.] 40 ITEM 5 – OTHER INFORMATION 40 ITEM 6 – EXHIBITS 40 SIGNATURES 41 2 ITEM 1.Financial Statements CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. FINANCIAL REPORT ( R estated) At March 31, 2011 and December 31, 2010 and For the Three Months Ended March 31, 2011 and 2010 3 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. INDEX PAGE CONSOLIDATED BALANCE SHEETS 5 CONSOLIDATED STATEMENTS OF OPERATIONS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-33 4 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS ( R estated) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable,net (Note 6) - Others receivable Prepaid expenses (Note 7) Inventories (Note 8) Total current assets Property, Plant and Equipment, net (Note 9) Intangible assets, net (Note 10) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Bank loans (Note 15) $ $ Accounts payable Accrued expenses (Note 12) Others payable Land use right purchase payable - Taxes payable Deferred revenue Due to related parties (Note 13) Employee security deposit Lease liability-current Total Current Liabilities Long-term Liabilities: Lease liability-long-term Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 18) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of March 31, 2011 and December 31, 2010 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issued and outstanding as of March 31, 2011 and December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Due from related parties (Note 10) - ) Total China Du Kang Co., Ltd. Shareholders' equity (deficit) ) ) Noncontrolling Interest Total Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity (Deficit) $ $ See Notes to Consolidated Financial Statements 5 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS ( R estated) For the Three Months Ended March 31, 2011 (unaudited) (unaudited) Sales of Liquor $ $ License Fees Gross Profit Costs of Revenues Costs of Liquor Sold Costs of License Fees - - Total Costs of Sales Gross Profit Operating Expenses Selling Expenses Advertising expenses Travel and entertainment Total Selling Expenses General and administrative expenses Payroll Employee benefit and pension Depreciation and amortization expenses Professional fees and consultancy fees Office expenses Vehicle expenses Loss on physical inventory count - Travel and entertainment Other general and administrative expenses Total General and Administrative Expenses Total Operating Expenses Income (Loss) from Operation ) Other Income (Expenses) Interest income Interest expenses ) ) Imputed interest ) ) Other income (expense) Total other income (expenses) ) ) Income (Loss) before Provision for Income Tax ) ) Provision for Income Tax ) ) Net Income (Loss) ) ) Less: Net income attributable to noncontrolling interest Net Income (Loss) attributable to China Du Kang Co., Ltd. $ ) $ ) Basic and Fully Diluted Earnings per Share $ ) $ ) Weighted average shares outstanding See Notes to Consolidated Financial Statements 6 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS ( R estated) For the Three Months Ended March 31, (unaudited) (unaudited) Net income (loss) including noncontrolling interest $ ) $ ) Adjustments to reconcile net income (loss) including noncontrolling interest to net cash provided (used) by operating activities: Imputed interest Depreciation Amortization Changes in operating assets and liabilities: (Increase)/Decrease in accounts receivable ) - (Increase)/Decrease in others receivable (Increase)/Decrease in prepaid expenses (Increase)/Decrease in inventories ) ) Increase/(Decrease) in accounts payable Increase/(Decrease) in accrued expenses Increase/(Decrease) in other payable Increase/(Decrease) in taxes payable ) Increase/(Decrease) in deferred revenue ) Increase/(Decrease) in lease liabilities ) ) Net cash provided (used) by operating activities ) Cash Flows from Investing Activities Purchase of fixed assets ) ) Purchase of land use right ) - Advances to related parties ) - Collections of advances to related parties - Net cash (used) by investing activities ) ) Cash Flows from Financing Activities Repayments of bank loans - ) Proceeds from related parties Repayments to related parties ) ) Net cash provided (used) by financing activities ) Increase (decrease) in cash ) ) Effects of exchange rates on cash Cash at beginning of period Cash at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $ $ Income taxes $
